+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "204" and "228" have both been used to designate the same structure in Figs. 2-4, and while the Specification refers to “204” as the “first edge extender” and “228” as the “first divider”, the difference between these two named components is unclear; and 
reference characters "206" and "234" have both been used to designate the same structure in Figs. 2-4, and while the Specification refers to “206” as the “second edge extender” and “234” as the “second divider”, the difference between these two named components is unclear. 

4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 The “lateral adjustment mechanism that facilitates adjustment of the position of the edge extender relative to the base module”, as recited in Claim 2;
The “lateral adjustment mechanism is configured to adjust a position of the second edge extender relative to the base module”, as recited in Claim 3;
The “electrical connector interface … configured to communicatively couple the plurality of sensor elements to a support plate via a communication bus”, as recited in Claim 7;
The “lateral adjustment mechanism that is configured to permit a distance between the first divider and the second divider to be adjusted”, as recited in Claim 9;
The “electrical connector interface that is configured to connect to a communication bus of a support plate”, as recited in Claim 14;
The “electrical connector interface that is configured to communicatively couple the  sensor elements to the communication bus”, as recited in Claim 15;
The “edge extender that is movable relative to the sensor configuration via a lateral adjustment mechanism of the bin module”, as recited in Claim 17; and
The “communication interface is a module that is electrically and mechanically attached to the support plate”, as recited in Claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 2-4, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “The bin module of claim 1, further comprising: an edge extender that includes the divider and is associated with the first lateral edge, wherein a position of the edge extender defines a position of the divider; and a lateral adjustment mechanism that facilitates adjustment of the position of the edge extender relative to the module base.”  As described above, the reference characters “204” and “228” as shown in Figs. 2-4 with lead lines that generally point to the same structure (Note: while it is noted that the lead line for reference character “204” extends within the structure to which the lead line for reference character “228” touches only the left side of this same structure, the difference between these two separately named structures is unclear from the Drawings.  Moreover, the Specification, paragraph [0037], teaches that “the first edge extender 204 may include a first divider 228 that is configured to move laterally”.  As such, from this description, it appears that the “first edge extender” includes additional components other than the “first divider”, but nowhere are these additional components shown or described.  As such, the structural distinction between these the “first edge extender 204” and the “first divider” is unclear, thereby making Claim 2 indefinite. 
Claim 3 recites “The bin module of claim 2, wherein the edge extender is a first edge extender, the divider is a first divider, and the bin module further comprises: a second edge extender that includes a second divider and is associated with the second lateral edge, wherein the lateral adjustment mechanism is configured to adjust a position of the second edge extender relative to the module base.”  As noted above, the structural distinction between an “edge extender” and a “divider” is not clear either from the Drawings or the specification, thereby making Claim 3 indefinite.
Claim 4 is rejected under 35 USC 112(b) because of its dependence on Claims 2 and 3.
Claim 13 recites, “The bin module of claim 12, wherein the lateral adjustment mechanism further comprises: a gear that is configured to engage a first slide rail, of the set of slide rails, and a second slide rail of the set of slide rails,…”  The underlined limitation appears to include a typographical error, i.e., an extra comma, that makes this limitation, and Claim 13, unclear. 
Claim 17 recites, “The inventory management system of claim 15, wherein the adjustable divider is attached to an edge extender that is movable relative to the sensor configuration via a lateral adjustment mechanism of the bin module. “  Again, the structural distinction between an “edge extender” and a “divider” is unclear from the Drawings and the Specification, thereby making Claim 17 indefinite. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid, US 5,366,099 (cited by Applicant), in view of Wittig, US 2019/0150639 (cited by Applicant).
Schmid discloses a bin module (Figs. 1-6, C2, L60 – C7, L6), comprising: 
a module base (Figs. 1-3) having a first lateral edge (18 left, Fig. 1), a second lateral edge (18 right), and a top surface (16) that connects the first lateral edge to the second lateral edge (Fig. 1),  wherein the module base includes a center axis that is centered between and parallel to the first lateral edge and the second lateral edge (an axis that extends longitudinally through slot (28)); 
a first divider/edge extender (18/19 left) that is situated at the first lateral edge, wherein the divider is configured to slide laterally with respect to the module base to adjust a width of the bin module (C3, L53-61); 
a second divider/edge extender (18/19 right) that is situated at the second lateral edge, wherein the divider is configured to slide laterally with respect to the module base to adjust a width of the bin module (C3, L53-61);
a lateral adjustment mechanism (40) that equidistantly adjusts the positions of the first divider/edge extender and the second divider/edge extender relative to the base (Fig. 1).
Schmid fails to teach a sensor configuration arranged on the base.  Wittig discloses a bin module (Figs. 25-35, [0101]-[0203]) that includes a base (310/10, Fig. 25; 410, Fig. 29; 501, Figs. 30, 33) and a sensor configuration (100, Figs. 1-24, [0070]-[0100] arranged on the module base between the first lateral edge and the second lateral edge (Figs. 25-35), wherein the sensor configuration includes a plurality of sensor/optical elements (20, [0070]-[0076]) that are arranged in a single row on the center axis of the module base (Figs. 25, 29, 30) and configured to sense whether one or more objects are positioned on the top surface of the module base ([0101]-[0106]; [0112]-[0120]).  Wittig further discloses an electrical connector interface (the plurality of sensors (20) are connected by a communication bus (15), control electronics (16), plug connector (23), power supply (525, [0074], [0108]) to form a sensor matrix (Fig. 26) on the support plate (310/10) as shown in Figs. 1-13, 25-35), the sensor matrix being controlled by control electronics (260, Fig. 27).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Schmid to include optical sensors located on the center axis of the base (and supported by an electrical connector interface and associated circuitry) because it would allow the number and types of objects stored in the bin to be tracked, thereby allowing the inventory of objects to be maintained, as taught by Wittig ([0010]-[0011]).  By placing the sensors on the center axis of the base, Schmid’s lateral adjustment mechanism would operate to allow the plurality of sensor elements to remain centered between the first divider and the second divider.
With regard to Claims 12 and 13, Schmid discloses that the lateral adjustment mechanism includes a set of slide rails (44, Figs. 2-3), a set of slide tracks (46, Figs. 2-3), a gear (42) that engages the set of slide rails, the gear having a rotational axis that is perpendicular to the center axis (Figs. 1-3).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652